— Appeals by the defendant from two judgments of the the Supreme Court, Suffolk County (Mclnerney, J.), both rendered May 7, 1992, convicting it of illegal possession of a vehicle identification number (two counts), criminal possession of *686stolen property in the third degree (two counts), criminal possession of stolen property in the fourth degree (two counts) and falsifying business records in the first degree (three counts), under Indictment No. 604/94, and illegal possession of a vehicle identification number under Indictment No. 1655/91, upon jury verdicts, and imposing sentences.
Ordered that judgments are affirmed.
We have reviewed the defendant’s contentions and find them to be without merit (see, People v Schaffer, 200 AD2d 695 [decided herewith]). Mangano, P. J., Thompson, Sullivan and Ritter, JJ., concur.